Citation Nr: 0625627	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  06-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder.  

2.  Entitlement to service connection for degenerative 
arthritis of the left shoulder.  

3.  Entitlement to service connection for degenerative 
arthritis of both wrists.  

4.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1948 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

The veteran sustained a back injury during service and the 
absence of service medical records is through no fault of 
his own; however, there is no medical or X-ray evidence of 
a disability of the low back (including the lumbar spine), 
either shoulder or either wrist, to include degenerative 
arthritis, until several decades post-service and even 
then degenerative arthritis was in the early stages; there 
is no competent evidence that links arthritis or any other 
disability of the lumbar spine, either shoulder or either 
wrist to any remote incident of service, to include 
trauma.  


CONCLUSION OF LAW

Degenerative arthritis of the shoulders, wrists, and lumbar 
spine was not incurred in or aggravated by active service, 
nor may arthritis of any of the joints at issue be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified, in pertinent part, at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to 
substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This information was provided to the veteran in 
an RO letter of March 2006.  Further, as to the fifth 
element, even if the March 2006 letter were for some 
reason deficient, the Board finds no prejudice because if 
a service connection claim is denied, the degree of 
disability and the effective date matter are moot but if 
service connection were granted then these matters would 
be initially addressed by the RO.  Accordingly, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   

PreAdjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

A review of the record shows the RO provided the veteran 
with pre-adjudication VCAA notice by letter, dated in 
September 2003, to the extent that the veteran was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the 
injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private 
medical records on his behalf.  

Moreover, the veteran has been given a meaningful 
opportunity to participate effectively in the processing 
of his claims as he had the opportunity to submit 
additional argument and evidence, and to address the 
issues at a hearing but he declined his opportunity to 
testify at a hearing before the Board in Washington, D.C. 
in July 2006 which he failed to attend.  

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 3.159 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain 
evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the five elements of a service connection claim).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  The 
veteran's VA clinical records have been obtained, as have 
his service personnel records.  The fact that his service 
medical records (SMRs) cannot now be located will be 
discussed in further detail below.  

All identified evidence has been secured to the extent 
possible.  As to any duty to provide an examination or 
medical opinion (see 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)), the Board finds that, in the absence of 
competent evidence of any pertinent abnormal findings 
relating to the veteran's back, shoulders or wrists until 
decades post-service, and with no competent evidence that 
suggests any of the contended causal relationships, a 
medical examination or opinion is not warranted with 
respect to the questions presented.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

SMRs

A copy of the veteran's March 1948 enlistment examination 
of record shows no pertinent abnormal findings.  There are 
no other SMRs in the claims file.  As noted in the 
September 2004 rating decision that is the subject if this 
appeal, the appropriate service department has indicated 
that the veteran's SMRs were forwarded to the Reno, 
Nevada, VARO but, after a search, that VARO verified that 
the SMRs were not at that location.  All VA offices where 
the veteran's claim folders had at any time been located 
all replied that they did not have the veteran's SMRs.  
The veteran has indicated that he does not have either the 
original or copies of the SMRs.  Accordingly, it is clear 
that further attempt to locate the veteran's SMRs would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2005).  

The veteran was provided a copy of the September 2004 
rating decision.  Accordingly, he was made aware of the 
efforts made to obtain his SMRs.  

The veteran's service personnel records were obtained.  A 
review of this documentation is negative with respect to 
the issues at hand.  

The RO contacted the veteran to inquire about the source 
of the inservice treatment and, after the veteran's May 
2005 response, the RO made continued efforts to locate 
his SMRS but all efforts were negative, as explained in 
detail in the December 2005 Supplemental Statement of the 
Case (SSOC).  

Where SMRs are missing, the absence of medical 
corroboration may not be equated as 'negative" evidence.  
Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records 
alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  

If SMRs are unavailable, the VA's duty to assist, the duty 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Marciniak v. Brown, 10 Vet. 
App. 198, 201 (1997); Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  

While there is a heightened duty to consider the benefit 
of the doubt doctrine when SMRs are destroyed or missing, 
this does not lower threshold for an allowance of a claim.  
That is, the case law of the Court does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit 
of the doubt doctrine.  In other words, the legal standard 
for proving a claim is not lowered; rather, the Board 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The veteran was on active duty from March 1948 to February 
1953.  In December 2004, he reported that during service 
he developed pain in his back and shoulders due to working 
in cold weather and after being hospitalized it was 
decided that he did have a bad back, which was described 
as being an "arthritic-like" condition.  He was then given 
heat treatment for six weeks and transferred to a repair 
shop where it was warmer.  Later, while in San Diego, the 
problem recurred and started to affect other areas, 
including his wrists and it was again assumed to be an 
arthritic condition, because it was worse in cold weather.  

In an October 2005 statement a service comrade reported 
that he had served aboard the same ship as the veteran in 
1950, when the veteran injured his back and could not 
perform his assigned duties, for which reason he was 
transferred to the photo lab.  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active 
duty for training or inactive duty training in the 
reserves.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§ 3.303(a); see, too, Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection 
also is permissible for aggravation of a pre-existing 
condition during service.  Id; see also 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Service connection may be 
granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).   

"A veteran seeking disability benefits must establish [] 
the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for 
a disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, 
as a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is 
against the claim, then it must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

"[E]vidence of a prolonged period without medical 
complaint can be considered, along with other factors [] 
including the availability of medical records, the nature 
and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts."  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 20000) (citing Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994) and Dambach v. Gober, 223 F.3d 1376, 
1380 - 81 (Fed. Cir. 2000)).  

Degenerative Arthritis of the Shoulders

On VA examination in November 1996 the veteran reported 
having developed right shoulder pain in February 1995 and 
following an injection of Cortisone several weeks later he 
had decreased but continued intermittent pain.  He 
reported having developed left shoulder pain in April 
1995.  The diagnosis was a history of bilateral shoulder 
pain since 1995 and it was believed that degenerative 
arthritis was the cause of the right shoulder pain but the 
cause of the left shoulder pain remained undetermined.  A 
December 1996 VA shoulder X-rays were normal except for 
mild bony spurring of the right acromioclavicular (AC) 
joint. 

Degenerative Arthritis of Both Wrists

On VA examination in November 1996 the veteran reported 
having first developed persistent swelling of the right 
wrist in February 1995, for which he had surgery in May 
1995.  He had not had a recurrence of the swelling.  He 
had developed edema of the left wrist in November 1995 and 
the edema decreased after a Cortisone injection.  After an 
examination the diagnosis was that the cause of the masses 
in the veteran's wrists was undetermined.  A December 1996 
VA X-ray of the hands and wrists disclosed tiny bony spurs 
in the joints of the fingers, at the distal 
interphalangeal (DIP) and proximal interphalangeal (PIP) 
joints, representing early degenerative arthritis but no 
abnormality within the wrist joints was reported.  

VA outpatient treatment (VAOPT) records show treatment of 
the veteran for complaints related to his fingers and 
wrist in 2000.  X-rays in July 2000 revealed bilateral 
general radiocarpal joint narrowing, needing clinical 
correlation as to a rheumatoid etiology because regional 
bony osteoarthritic changes were not in themselves 
remarkable, given the veteran's age.  

The veteran underwent a synovectomy of the left wrist in 
October 2000, along with a trigger finger release of the 
right 4th finger.  

Degenerative Arthritis of the Lumbar Spine

On VA examination in November 1996 the veteran reported 
having first developed lumbar and radicular pain after he 
herniated a lumbar disc in February 1995, as confirmed by 
a May 1995 MRI, although a repeat MRI in October 1995 had 
reportedly not confirmed the presence of a herniated disc.  
The diagnosis was that it was believed that mechanical low 
back pain, degenerative disc disease (DDD), and 
degenerative arthritis were the causes of the veteran's 
recurring lumbosacral pain, but the specific cause of the 
numbness as well as the pain radiating into the lower 
extremities remained undetermined.  

A December 1996 VA X-ray of the lumbar spine revealed mild 
disc space narrowing at all levels, scalloping of the end-
plates at L3, L4, and L5 as well as marked facet joint 
sclerosis at L5-S1 facet joints.  The impression was mild 
lumbar degeneration.  



Analysis

The veteran contends that he developed arthritis in the 
shoulders, wrists, and lumbar spine due to working in cold 
weather during service.  The absence of any service 
medical records is obviously through no fault of the 
veteran.  And a service comrade has submitted a statement 
relating to an in-service back injury.  However, when 
arthritis was first documented, it was more than four 
decades after military service and it was shown to be only 
in the right shoulder and even that was in the early 
stage.  Additionally, clinical histories, as first 
related, are often of significant value since the 
subsequent relating of a clinical history can be affected 
by fading or incomplete recollection.  So, it is 
particularly significant that when the veteran first 
related having disability of the shoulders, wrists, and 
low back in 1996, he reported that the onset was in 1995, 
again a point in time of more than four decades after 
military service.  The Board also notes that the veteran 
does not report ever having had any X-rays during military 
service that actually confirmed the presence of arthritis.  
Rather, he indicates no more than that some unspecified 
tests were conducted and that it was felt that he had an 
"arthritic-like" condition.  

The Board has considered the statement of the service 
comrade that the veteran injured his low back during 
service which was of such degree as to necessitate 
changing his duties.  "The distinction [between traumatic 
arthritis and degenerative arthritis] can be an important 
one because traumatic arthritis, where the trauma occurred 
in service, may be entitled to service connection, whereas 
arthritis which is degenerative in nature, i.e., due to 
the natural aging process, and which did not occur during 
service or become 'manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service' may not be so entitled."  Smith v. Brown, 7 Vet. 
App. 255, 258 (1994).  In this regard, 38 C.F.R. 
§ 3.303(b) provides that not every manifestation of 
musculoskeletal symptomatology during service, including 
joint pain, will permit a grant of service connection for 
arthritis if first shown as a clear-cut clinical entity at 
some later date.  Here, there is no clinical or X-ray 
evidence indicating the presence of traumatic arthritis, 
or any lumbar pathology, which in any way relates to an 
in-service back injury decades earlier.  To the extent 
that the veteran is now contending that he had problems 
continually after service, his contentions are outweighed 
by the negative post-service medical evidence.  See Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it 
was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In sum, the veteran sustained a back injury during service 
and the absence of service medical records is through no 
fault of his own, but there is no medical or X-ray 
evidence of a disability of the low back (including the 
lumbar spine), either shoulder or either wrist, to include 
degenerative arthritis, until several decades post-service 
and even then degenerative arthritis was in the early 
stages.  The record is also devoid of any competent 
evidence that links arthritis or any other disability of 
the lumbar spine, either shoulder or either wrist to any 
remote incident of service, to include trauma.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for degenerative arthritis of the 
shoulders, wrists, and lumbar spine.  As the preponderance 
of the evidence is against each of the veteran's claims, 
the benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Accordingly, service 
connection for degenerative arthritis of the shoulders, 
wrists, and lumbar spine is not warranted.  











ORDER

Service connection for degenerative arthritis of the right 
shoulder, of the left shoulder, both wrists, and the 
lumbar spine is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


